DETAILED ACTION
	This office action is in response to the filing of the RCE on 3/22/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 - 20 and 27 - 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 19, 27, and 28, the claims include “wherein a thickness of the redistribution layer is greater than a thickness of the first semiconductor die” or “wherein a thickness of the redistribution layer is greater than a thickness of the plurality of semiconductor die”.  The written specification does not teach this feature.  Applicant points to figure 3 as teaching this feature as layer 22 is described as the internal redistribution layer and is pointed to the region above chip 6, however, the redistribution portion is generally not directly lateral to the chip.  For instance, see IDS document 2019/0181116 where molding compound 35 is on the lateral surfaces of chip 44 with the actual redistribution on the upper surface of chip 44.  Furthermore, see Applicant’s disclosure in Paragraph 0051 and Figure 4, where it appears molding material is on the lateral surfaces of the chip.  In the art, the molding layer on which the redistribution layer rests is not considered part of the redistribution layer.  Claim 20 depends on claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5 - 6, 8, 10, 12, 21 - 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Otremba et al. (US 2015/0194373) in view of Jereza et al. (US 2010/0193921).
Regarding claim 1, Otremba et al. teaches a semiconductor package comprising (Figure 5): 
a first semiconductor die 82 coupled between a baseframe and a clip 101; and 
the baseframe comprising: 
a first gate pad 96 of the baseframe coupled with a gate pad 85 of the first semiconductor die 82; 
a first source pad 87 of the baseframe coupled with a source pad 84 of the first semiconductor die; and 
wherein the first source pad 87 of the baseframe extends towards the gate pad 86 of the first semiconductor die beyond a perimeter of the source pad 84 of the first semiconductor die (where later end 89 extends past source pad 84); 
wherein the first gate pad 96 of the baseframe extends beyond a perimeter of the first semiconductor die 82.
Otremba et al. does not show multiple semiconductor die between the baseframe and the clip in the embodiment shown in Figure 5.  Jereza et al. shows (Figures 7a - 7h) that multiple semiconductor die (four) can be formed between a baseframe and a clip.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Otremba et al. by forming a second semiconductor die coupled between the baseframe and the clip since Jereza et al. shows that multiple dies can be formed between a baseframe and a clip to form a package of power devices.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date to couple the second gate pad with the gate pad of the second semiconductor die and to couple the second source pad with the source pad of the second semiconductor die and also having the second gate pad of the baseframe extending beyond the perimeter of the second semiconductor die and having the second source pad of the baseframe extends towards the gate pad of the second semiconductor die beyond a perimeter of the source pad of the second semiconductor die, since this would be a repetition of the structure of the first semiconductor die of Otremba et al.  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 124 USPQ 378 (CCPA 1960)).
Regarding claim 3, Otremba et al. teaches that the clip 101 comprises a drain pad, the clip 101 configured to couple with a drain pad 99 of the first semiconductor die 82.
Regarding claim 5, Otremba et al. teaches a redistribution layer 95 between the gate pad 85 of the first semiconductor die and the first gate pad 96 of the baseframe.
Regarding claim 6, Otremba et al. teaches a heat sink 106 coupled directly to the first semiconductor die through a die adhesive material 92 (see also Paragraph 0054).
Regarding claim 8, Otremba et al. teaches a semiconductor package comprising: 
a semiconductor die 82 coupled between a baseframe and a heat sink 101, the baseframe comprising: a gate pad 96 of the baseframe coupled with a gate pad 85 of the semiconductor die; and a source pad 87 of the baseframe coupled with a source pad 84 of the semiconductor die 82; wherein the source pad 87 of the baseframe extends towards the gate pad 85 of the semiconductor die beyond a perimeter of the source pad 84 of the semiconductor die 82; and wherein the gate pad 96 of the baseframe extends beyond a perimeter the semiconductor die 82.
Otremba et al. does not teach show a plurality of semiconductor die in the semiconductor package between the baseframe and the heat sink.  Jereza et al. shows (Figures 7a - 7h) that multiple semiconductor die (four) can be formed between a baseframe and a clip/heat sink.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Otremba et al. by forming a plurality semiconductor die coupled between the baseframe and the clip since Jereza et al. shows that multiple dies can be formed between a baseframe and a clip to form a package of power devices.
Regarding claim 10, Otremba et al. teaches the heat sink 101 comprises a drain pad, the heat sink configured to couple with a drain pad 99 of the semiconductor die.  Please see claim 8 for plurality of semiconductor die.
Regarding claim 12, Otremba et al. teaches a redistribution layer 95 between the gate pad of the semiconductor die 82 and the gate pad 96 of the baseframe.  Please see claim 8 for plurality of semiconductor die.
Regarding claim 21, please see claim 1 for the second semiconductor die.  Jereza et al. shows that multiple semiconductor die can lie in the same plane (Figure 7c).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have multiple semiconductor die in the same plane as it would be easier to process them at the same time.
Regarding claim 22, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the gate pad of the first semiconductor die facing the gate pad of the second semiconductor die, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86, USPQ 70, 1950).
Regarding claim 23, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a third die and a fourth die coupled between the clip and the baseframe since including a third die and fourth die would allow one to package multiple die at once.
	Regarding claim 25, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each semiconductor die of the plurality of semiconductor die includes a gate pad facing the gate pad of an adjacent semiconductor die of the plurality of semiconductor die, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86, USPQ 70, 1950).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Otremba et al. (US 2015/0194373) in view of Jereza et al. (US 2010/0193921) as applied to claim 1 above, and further in view of Hossain et al. (US 6,982,193).
Regarding claim 7, Otrembra et al. teaches (Figure 5) that the package is configured to provide electrical isolation.  Otrembra et al. teaches high-voltage devices (Paragraph 0017) and that the package includes an insulator 102 but is silent regarding a termination ring and operating voltage range.  
Hossain et al. teaches that termination rings can be used for the perimeter of a power device (Column 5, Line 1 - 6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Otremba et al. by including termination rings to the perimeter in the manner taught by Hossain et al. since doing so better distributes the electric field.  
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an operating voltage range of 400 V to 1700 V since this is a common range for a power device and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Otremba et al. (US 2015/0194373) in view of Jereza et al. (US 2010/0193921) as applied to claims 1 and 8 above, and further in view of Kajiwara et al. (US 7,394,146).
	Regarding claim 4, Otremba et al. shows a mold compound 102 enclosing the first semiconductor die 82, but it is not clear if it encloses all four sides of the first semiconductor die 82.  Kajiwara et al. teaches (Figures 4a - 4b) a mold compound 59 enclosing a first semiconductor die 50 on four sides of the first semiconductor die 50.  Kajiwara et al. further shows (Figure 8) shows that a second semiconductor die would also be enclosed on all four 
	Regarding claim 11, Otremba et al. shows a mold compound 102 enclosing the first semiconductor die 82, but it is not clear if it encloses all four sides of the first semiconductor die 82.  Kajiwara et al. teaches (Figures 4a - 4b) a mold compound 59 enclosing a first semiconductor die 50 on four sides of the first semiconductor die 50.  Kajiwara et al. further shows (Figure 8) shows that multiple semiconductor die would also be enclosed on all four sides.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Otremba et al. in view of Jereza et al. by enclosing all four sides of each of the plurality of semiconductor die since doing so would provide all around protection.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Otremba et al. (US 2015/0194373) in view of Jereza et al. (US 2010/0193921) as applied to claims 1 and 8 above, and further in view of Xue et al. (US 2017/0372987)
Regarding claim 2, Otremba et al. does not teach an Ag sinter layer coupled between the first semiconductor die, the clip and the baseframe.  Xue et al. teaches (Paragraph 0017) that silver sintering material is a well known material for conductive attachment.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Otremba et al. by using an Ag sinter layer to couple between 
Regarding claim 9, Otremba et al. does not teach an Ag sinter layer coupled between the plurality of semiconductor die, the heat sink, and the baseframe.  Xue et al. teaches (Paragraph 0017) that silver sintering material is a well known material for conductive attachment.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Otremba et al. by using an Ag sinter layer to couple between the plurality of semiconductor die, the heat sink, and the baseframe since Ag sinter materials were well known materials to conductively attach semiconductor die to various elements.

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        



/SHAHED AHMED/Primary Examiner, Art Unit 2813